
	

113 S634 IS: Service Members Student Loan Relief Act
U.S. Senate
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 634
		IN THE SENATE OF THE UNITED STATES
		
			March 21, 2013
			Mr. Tester (for himself,
			 Mr. Blumenthal, and
			 Mr. Baucus) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To allow members of the Armed Forces and National Guard
		  to defer principal on Federal student loans for a certain period in connection
		  with receipt of orders for mobilization for war or national emergency, and for
		  other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Service Members Student Loan Relief
			 Act.
		2.Deferral for
			 certain period in connection with receipt of orders for mobilization for war or
			 national emergency
			(a)Federal Family
			 Education LoansSection
			 428(b)(1)(M) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(1)(M)) is
			 amended—
				(1)in the matter
			 preceding clause (i), by striking , during any period;
				(2)in clause (i), by
			 striking during which and inserting during any period
			 during which;
				(3)in clause (ii),
			 by striking during which and inserting during any period
			 during which;
				(4)in clause
			 (iii)—
					(A)by striking
			 during which and inserting during any period during
			 which; and
					(B)in the matter
			 following subclause (II), by striking  or after the
			 semicolon;
					(5)by redesignating
			 clause (iv) as clause (vi);
				(6)by inserting
			 after clause (iii) the following:
					
						(iv)in the case of
				any borrower who has received a call or order to duty described in subclause
				(I) or (II) of clause (iii), during the shorter of—
							(I)the period
				beginning on the date such call or order to duty is received by the borrower
				and ending on the first day of the service described in subclause (I) or (II)
				of clause (iii); and
							(II)the 180-day
				period preceding the first day of such service;
							(v)notwithstanding
				clause (iv)—
							(I)in the case of
				any borrower described in such clause whose call or order to duty is cancelled
				before the first day of the service described in subclause (I) or (II) of
				clause (iii) because of a personal injury in connection with training to
				prepare for such service, during the period described in clause (iv) and during
				an additional period equal to the duration of such service, as specified by or
				otherwise determined in the original call or order to duty; and
							(II)in the case of
				any borrower whose call or order to duty is cancelled before the first day of
				such service for a reason other than an injury described in subclause (I),
				during the period beginning on the date the call or order to duty is received
				by the borrower and ending on the date that is 14 days after such call or order
				to duty is cancelled; and
							;
				and
				(7)in clause (vi)
			 (as redesignated by paragraph (5)), by striking not in excess
			 and inserting during any period not in excess.
				(b)Direct
			 LoansSection 455(f)(2) of the Higher Education Act of 1965 (20
			 U.S.C. 1087e(f)(2)) is amended—
				(1)in the matter
			 preceding subparagraph (A), by striking during any
			 period;
				(2)in subparagraph
			 (A), by striking during which and inserting during any
			 period during which;
				(3)in subparagraph
			 (B), by striking not in excess and inserting during any
			 period not in excess;
				(4)in subparagraph
			 (C)—
					(A)by striking
			 during which and inserting during any period during
			 which; and
					(B)in the matter
			 following clause (ii), by striking  or after the
			 semicolon;
					(5)by redesignating
			 subparagraph (D) as subparagraph (F);
				(6)by inserting
			 after subparagraph (C) the following:
					
						(D)in the case of
				any borrower who has received a call or order to duty described in clause (i)
				or (ii) of subparagraph (C), during the shorter of—
							(i)the period
				beginning on the date such call or order to duty is received by the borrower
				and ending on the first day of the service described in clause (i) or (ii) of
				subparagraph (C); and
							(ii)the 180-day
				period preceding the first day of such service;
							(E)notwithstanding
				subparagraph (D)—
							(i)in the case of
				any borrower described in such subparagraph whose call or order to duty is
				cancelled before the first day of the service described in clause (i) or (ii)
				of subparagraph (C) because of a personal injury in connection with training to
				prepare for such service, during the period described in subparagraph (D) and
				during an additional period equal to the duration of such service, as specified
				by or otherwise determined in the original call or order to duty; and
							(ii)in the case of
				any borrower whose call or order to duty is cancelled before the first day of
				such service for a reason other than an injury described in clause (i), during
				the period beginning on the date the call or order to duty is received by the
				borrower and ending on the date that is 14 days after such call or order to
				duty is cancelled; and
							;
				and
				(7)in subparagraph
			 (F) (as redesignated by paragraph (5)), by striking not in
			 excess and inserting during any period not in
			 excess.
				(c)Perkins
			 LoansSection 464(c)(2)(A) of the Higher Education Act of 1965
			 (20 U.S.C. 1087dd(c)(2)(A)) is amended—
				(1)in the matter
			 preceding clause (i), by striking during any period;
				(2)in clause (i), by
			 striking during which and inserting during any period
			 during which;
				(3)in clause (ii),
			 by striking not in excess and inserting during any period
			 not in excess;
				(4)in clause (iii),
			 by striking during which and inserting during any period
			 during which;
				(5)by redesignating
			 clauses (iv) and (v) as clauses (vi) and (vii), respectively;
				(6)by inserting
			 after clause (iii) the following:
					
						(iv)in the case of any borrower who
				has received a call or order to duty described in subclause (I) or (II) of
				clause (iii), during the shorter of—
							(I)the period beginning on the date such
				call or order to duty is received by the borrower and ending on the first day
				of the service described in subclause (I) or (II) of clause (iii); and
							(II)the 180-day period preceding the first
				day of such service;
							(v)notwithstanding clause (iv)—
							(I)in the case of any borrower described in
				such clause whose call or order to duty is cancelled before the first day of
				the service described in subclause (I) or (II) of clause (iii) because of a
				personal injury in connection with training to prepare for such service, during
				the period described in clause (iv) and during an additional period equal to
				the duration of such service, as specified by or otherwise determined in the
				original call or order to duty; and
							(II)in the case of any borrower whose call
				or order to duty is cancelled before the first day of such service for a reason
				other than an injury described in subclause (I), during the period beginning on
				the date the call or order to duty is received by the borrower and ending on
				the date that is 14 days after such call or order to duty is
				cancelled;
							;
				
				(7)in clause (vi)
			 (as redesignated by paragraph (5)), by striking not in excess
			 and inserting during any period not in excess; and
				(8)in clause (vii)
			 (as redesignated by paragraph (5)), by striking during which and
			 inserting during any period during which.
				(d)Rule of
			 constructionNothing in the amendments made by this section shall
			 be construed to authorize any refunding of any repayment of a loan.
			(e)ApplicabilityThe
			 amendments made by this section shall apply with respect to all loans made,
			 insured, or guaranteed under title IV of the Higher Education Act of 1965 (20
			 U.S.C. 1070 et seq.).
			3.Conforming
			 amendmentsTitle IV of the
			 Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) is further
			 amended—
			(1)in section
			 428B(d)(1)(A)(ii) (20 U.S.C. 1078–2(d)(1)(A)(ii)), by striking
			 428(b)(1)(M)(i)(I) and inserting or clause (i)(I), (iv),
			 or (v) of section 428(b)(1)(M); and
			(2)in section
			 493D(a) (20 U.S.C. 1098f(a)), by striking section 428(b)(1)(M)(iii),
			 455(f)(2)(C), or 464(c)(2)(A)(iii) and inserting clause (iii) or
			 (iv) of section 428(b)(1)(M), subparagraph (C) or (D) of section 455(f)(2), or
			 clause (iii) or (iv) of section 464(c)(2)(A).
			
